              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Stacey L. Schmader, Leticia             :
 O’Dell, Chad Nicholson, Kai             :
 Huschke, Markie Miller, Malinda         :
 Clatterbuck, Michelle Sanborn,          : No. 1:20-cv-00067-JPW
 Crystal Jankowski,                      :
                                         :
                    Plaintiffs,          :
                                         :
       v.                                :
                                         :
 Thomas Alan Linzey, in his              :
 Individual and Official Capacities;     :
 Tammy Belinsky, in her Individual       :
 and Office Capacities; Fred Walls, in   :
 his Individual and Official             :
 Capacities; Edward Wells, in his        :
 Individual and Official Capacities;     :
 Community Environmental Legal           :
 Defense Fund and the Center for         :
 Democratic and Environmental            :
 Rights,                                 :
                                         :
                    Defendants.          :

            TEMPORARY RESTRAINING ORDER BY CONSENT

      This matter having come before the Court, following a conference on January

28, 2020, and upon the stipulation of Plaintiffs Stacey Schmader, Leticia O’Dell,

Chad Nicholson, Kai Huschke, Markie Miller, Malinda Clatterbuck, Michelle

Sanborn and Crystal Jankowski (collectively, “Plaintiffs”), and Defendants Thomas

Alan Linzey, Tammy Belinsky, Fred Walls, Edward Wells, Community

Environmental Legal Defense Fund (“CELDF”) and the Center for Democratic and

{00349960.DOCX:1}
Environmental Rights (“CDER”) (collectively, “Defendants”), for the entry of a

temporary restraining order by consent to the extent set forth below.

             This Order shall go into effect immediately and shall remain in effect

through the date of the earlier of the parties’ mediation scheduled for February 20,

2020 (“Mediation”) or dismissal through the pending Motion to Dismiss [Doc. Nos.

5 and 6] (“Motion to Dismiss”):

      1.     CELDF is enjoined and restrained from taking any further action to

dissolve or wind up the affairs of CELDF;

      2.     CELDF is enjoined and restrained from making any staff changes

without just cause;

      3.     CELDF is enjoined and restrained from soliciting, directly or through

others, any donors. This paragraph shall not prevent CELDF from accepting

unsolicited donations from angel donors or from accepting the transfer of funds that

were pledged to CELDF prior to the date of this Order;

      4.     CDER is enjoined and restrained from soliciting, directly or through

others, current or past donors of CELDF. This paragraph shall not prevent CDER

from accepting unsolicited donations from angel donors or from accepting the

transfer of funds that were pledged to CDER prior to the date of this Order;




{00349960.DOCX:1}                        2
      5.     Consistent with the Board of Directors determination prior to this

lawsuit, CELDF and CDER agree that no funds will be transferred from CELDF to

CDER and/or Mr. Linzey, other than for payment for work and expenses;

      6.     CELDF will continue with grant obligations and work towards shoring

up CRNs;

      7.     Plaintiffs and Defendants are restrained and enjoined from making or

soliciting any comments, statement or the like to the media or through social media

about matters pertaining to this litigation. This provision includes any comments or

statements which the parties may make on the Internet, including but not limited to

comments, statements and/or videos placed in email, and/or on YouTube, Facebook,

Twitter or any other social media site;

      8.     CELDF will implement Mari Margil’s Severance Agreement, including

that it will set Ms. Margil’s CELDF-issued e-mail account to “auto-forward” and

provide Ms. Margil with proof of this step and provide Ms. Margil with severance

payment stated therein within ten (10) days of this Order; Plaintiffs will cooperate

in the implementation;

      9.     Mr. Linzey’s position as Executive Director will not change, and his

duties will be consistent with the December 1, 2019 Board Resolution, as modified

by this Order; and




{00349960.DOCX:1}                         3
      10.    CELDF agrees to remove from its website, Facebook and Twitter, the

posting captioned “Protecting CELDF,” and all related linkage and postings.

      11.    By entering into this Order by Consent, no party has acknowledged or

conceded the merits of any claims or defenses of any other party, either to the

Complaint or the Petition for Temporary Restraining Order. All parties reserve all

rights, claims, and defenses. This Order by Consent shall not be construed as

evidence against any party should the mediation not resolve the matter. Rather, this

Order by Consent is a good faith attempt by all parties to work to maintain the status

quo while exploring the viability of a global resolution at mediation.

      12.    As agreed upon by the parties, the case will not be stayed pending

Mediation, except that any and all remaining briefing deadlines with respect to the

motion for temporary restraining order and/or preliminary injunction shall be stayed.




{00349960.DOCX:1}                         4
Submitted and agreed to by the parties:

 KOLLER LAW PC                             KAUFMAN DOLOWICH &
                                           VOLUCK, LLP

 By: /s/ David Koller ___                  By: /s/ Christopher J. Tellner
 David Koller                              Christopher J. Tellner
 2043 Locust St                            Gregory Brown
 Suite 1B                                  Kaufman Dolowich & Voluck LLP
 Philadelphia, PA 19103                    1777 Sentry Park West
 215.545.8917                              Dublin Hall, Suite 100
 davidk@kollerlawfirm.com                  Blue Ball, PA 19422
 Counsel for Plaintiffs Stacey L.          Counsel for Defendants Tammy
 Schmader, Leticia O’Dell, Chad            Belinsky, Fred Walls, Edward
 Nicholson, Kai Huschke, Markie            Wells and Community
 Miller, Malinda Clatterbuck,              Environmental Legal Defense Fund
 Michelle Sanborn, Crystal Jankowski

                                           JACKSON LEWIS P.C.

                                           By: /s/ Kristin L. Witherell
                                           Kristin L. Witherell
                                           1601 Cherry Street, Suite 1350
                                           Philadelphia, PA 19102
                                           Telephone: (267) 319-7802
                                           Facsimile: (215) 399-2249
                                           kristin.witherell@jacksonlewis.com
                                           Counsel for Thomas A. Linzey in his
                                           Official Capacity




{00349960.DOCX:1}                      5
                                      WEINHEIMER HABER &
                                      COCO, P.C.

                                      By: /s/ Bethann Lloyd
                                      Bethann Lloyd
                                      Cipriani & Werner, P.C.
                                      650 Washington Road, Suite 700
                                      Pittsburgh, PA 15228
                                      Telephone: 412-563-2500
                                      Facsimile: 412-563-2080
                                      brl@whc-pc.com
                                      Counsel for Defendants Thomas
                                      Alan Linzey, in his Individual
                                      Capacity, and Center for
                                      Democratic and Environmental
                                      Rights




SO ORDERED:

_______________________________
Martin C. Carlson
United States Magistrate Judge




4842-6671-0707, v. 1




{00349960.DOCX:1}                 6
